                     Case 1:19-cr-00875-LTS Document 46
                                                     47 Filed 07/07/20 Page 1 of 1




                                                          July 7, 2020


          Via ECF
          Honorable Laura Taylor Swain
                                                                              MEMO ENDORSED
          United States District Judge
          500 Pearl Street
          New York, New York 10007-1312

                                           Re: United States v. Christopher
                                                Ind. # 19 Cr. 875 (LTS)

          Dear Judge Swain:

               In accordance with Your Honor’s pre-trial motion schedule, defendant’s motions
        are due Wednesday, July 8, 2020. Mr. Strazza and I are in the process of researching
        and drafting motions, but require a brief extension to file them. Therefore, on behalf
        of both of us, I respectfully request that Your Honor extend our motion due date until
        Friday, July 10, 2020.

              I have reached out to AUSA Finkel, who has no objection to our request, but
        respectfully requests that the Court extend the government’s response date until
        Wednesday, July 15, 2020.

               Should the Court permit our request, both parties have no objection to the
        Court rescheduling our upcoming status conference to accommodate our motion
        practice.

                  Thank you for your attention and consideration.

The requested extensions are granted, and the conference       Very Truly Yours,
will be adjourned to the week of July 20, 2020. The Court
finds pursuant to 18 U.S.C. §3161(h)(7)(A) that the ends of
justice served by an exclusion of the time from today’s date   SULLIVAN|BRILL, LLP
through July 24, 2020, outweigh the best interests of the      Attorneys for Mr. Christopher
public and the defendant(s) in a speedy trial for the
reasons stated above. DE#46 resolved.

SO ORDERED.
Dated: 7/7/2020

__/s/ Laura Taylor Swain_
Laura Taylor Swain, USDJ
                                                               By: Steven Brill
